                                                        Entered on Docket
                                                        April 07, 2021
                                                        EDWARD J. EMMONS, CLERK
                                                        U.S. BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF CALIFORNIA


 1   Thomas P. Kelly III, SBN 230699
     50 Old Courthouse Square, Suite 609
 2   Santa Rosa, California, 95404-4926              The following constitutes the order of the Court.
     Telephone : 707-545-8700                        Signed: April 7, 2021
 3   Facsimile : 707-542-3371
     Email : tomkelly@sonic.net
 4
     Attorney for Debtors
 5   Narsi Samii                                            ________________________________________
     Dounia Rofii Samii                                     Charles Novack
 6                                                          U.S. Bankruptcy Judge

 7
 8                               UNITED STATES BANKRUPTCY COURT
 9                 NORTHERN DISTRICT OF CALIFORNIA, SANTA ROSA DIVISION
10    In re:                                            Case Number :      21-10111
11    NARSI SAMII                                       Chapter 7
      DOUNIA ROFII SAMII
12                                                      ORDER ON DEBTOR’S MOTION TO
                               Debtors.                 AVOID SECURED JUDICIAL LIEN OF
13                                                      WVJP 2018-3 LP
      SSN : XXX-XX-1038
14    SSN : XXX-XX-4706
15
                                                        Date :             April 7, 2021
16                                                      Time :             11:00am
                                                        Trustee:           Timothy W. Hoffman
17                                                      Judge:             Hon. Charles Novak
                                                        Court:             99 South E Street
18                                                                         Santa Rosa, California
                                                                           95404
19
20             The matter of Debtors Narsi & Dounia Rofii Samii’s motion for an Order to avoid the

21   junior judicial lien of Creditor Codding Enterprises as assigned to WVJP 2018-3 LP on that real

22   property owned by Debtors commonly known as 4672 Lambert Court, Santa Rosa, California,

23   95403 bearing Sonoma County Assessor’s Parcel Number 058-300-050-000 came on regularly

24   before this Court on April 7, 2021 at 11:00am. Thomas P. Kelly III appeared for the Debtor.

25   Charles Maher appeared for the Chapter 7 Trustee Timothy Hoffman. Todd Curry appeared for

26   Creditor WVJP 2018-3 LP.

27             The Court, having considered the merits of the Motion, the pleadings on file, notice

28   having been give to all parties in interest, and good cause appearing:



     Case: 21-10111        Doc# 48        Filed: 04/07/21     Entered: 04/07/21 14:03:42     Page 1 of 3
 1          IT IS HEREBY ORDERED:
 2          The junior judicial lien of Creditor Codding Enterprises as assigned to WVJP 2018-3 LP
 3   on that real property owned by Debtors commonly known as 4672 Lambert Court, Santa Rosa,
 4   California, 95403 bearing Sonoma County Assessor’s Parcel Number 058-300-050-000 first
 5   recorded on November 8, 2011 in the original amount of $243,330.00 designated in the official
 6   records of Sonoma County as document number 2011-099376 and recorded a second time on
 7   October 7, 2019 in the original amount of $243,330.00 with a balance of $513,613.00 and
 8   designated in the official records of Sonoma County as document number 2019-072721 is
 9   hereby determined to be an involuntary judicial lien that impairs the homestead exemption
10   claimed by Debtors, and is hereby avoided pursuant to 11 U.S.C. §522.
11                                     *** END OF ORDER ***
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case: 21-10111      Doc# 48    Filed: 04/07/21    Entered: 04/07/21 14:03:42       Page 2 of 3
 1                                COURT SERVICE LIST
 2   None.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Case: 21-10111   Doc# 48   Filed: 04/07/21   Entered: 04/07/21 14:03:42   Page 3 of 3
